Order entered November 26, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01623-CV

                            IN RE BARCEL USA, LLC, Relator

               On Original Proceeding from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-03517-C

                                          ORDER
       The Court has before it Relator’s Petition for Writ of Mandamus. The Court requests that

Real Party in Interest and Respondent file any responses by December 9, 2013.

                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE